Citation Nr: 1440000	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  07-15 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right foot and ankle disability.

2.  Entitlement to service connection for temporomandibular joint (TMJ) syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from April 1989 to April 1993 and from May 1993 to September 2000.  The Veteran also served in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In June 2010, the Veteran testified at a hearing before the undersigned using video-conferencing technology.  A transcript of the proceeding is of record.  

When this case was before the Board in October 2010, it was remanded for further development.  It is now before the Board for further appellate action.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA.  There are no records on the Veterans Benefits Management System (VBMS) for this Veteran.   

In October 2010, the Board remanded the issue of whether the reduction in rating for tinea versicolor and pedis from 30 to 0 percent, effective March 1, 2008, was proper because no statement of the case was issued.  In January 2011, the RO issued a statement of the case for this issue, but the Veteran failed to submit a substantive appeal.  Therefore, this issue is not before the Board.

Pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board expanded the issue on appeal involving the right foot to also encompass the ankle as the Veteran testified that he had generalized pain in the area of the foot/ankle.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The claims file does not include service treatment records from the Veteran's periods of service from 1989 to 1993.  In addition, records from his National Guard service dating from 1985 to 1988 have not been obtained.  

The Veteran was afforded a VA examination in January 2012 for his foot/ankle disability.  The examiner noted that the Veteran had mild pes planus.  Although the examiner opined that it was less likely as not that the Veteran's dry skin on his feet was due to cold injury in-service, the examiner did not specifically note whether the Veteran's current pes planus, though mild, was related to the Veteran's service.  The examiner also noted mild hallux valgus but noted that he did not consider it to be of a pathological degree.  The examiner should clarify whether he believes there is an actual diagnosis of hallux valgus and if so if it is related to the Veteran's military service.  For these reasons, an addendum opinion is needed prior to adjudication of the issues.

Although VA treatment records from the VA Medical Center in Philadelphia, Pennsylvania were obtained, it does not appear that the VA records were obtained from any VA Medical Center in Georgia.  An attempt should be made to determine if the Veteran has been treated at any VA Medical Center in Georgia. 

In October 2010, the Board stipulated that the Veteran should be afforded a VA examination for his TMJ syndrome.  No examination was provided to the Veteran.  The case must be remanded back so that the Veteran can be afforded this examination.

Accordingly, the case is REMANDED for the following action:

1. Contact appropriate agencies, including the NPRC, RMC, and the Georgia Adjutant General's Offices, and request, from the appropriate source(s), active duty Army service treatment records from 1989 to 1993 and National Guard records dating from 1985 to 1988.  
The AOJ should also request the service personnel records from the Veteran's period of service with the National Guard.  

If such records do not verify whether the period of service from March 1986 to July 1986 was a period of active duty for training or active duty, seek verification. 

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2. Obtain VA treatment records from the VA Medical Center in Augusta, Georgia since 2008.

3. Ask the Veteran to identify any treatment records since 2007 for any of his claimed disabilities, including dental treatment, and furnish signed authorization for release of the records.  The Veteran should be specifically asked if he had any treatment for the claimed disabilities at the Medical College of Georgia.

4. Schedule a VA examination to determine the nature and etiology of the Veteran's claimed temporomandibular joint (TMJ) syndrome.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.

All indicated studies should be performed.  Following review of the claims file and examination of the Veteran, the examiner should identify any currently present TMJ syndrome.  With respect to any currently present TMJ syndrome, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that such disability was developed in service or is otherwise causally related to service.

The examiner is advised that the Veteran is competent to report injuries and symptoms in service, regardless of the contents of the service treatment records, and that the Veteran's reports must be considered.  The rationale for any opinions should also be provided.

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.  If the examiner determines that he is unable to provide the requested opinion without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record.

5.  Return the claims file to the provider who conducted the January 2012 examination, if available, for an addendum addressing the nature and etiology of the Veteran's claimed right ankle/ right foot disabilities.  The examiner should be requested to review the file and his examination report.  The examiner should first clarify if there is a current diagnosis of hallux valgus.
 
The examiner is advised that the Veteran is competent to report injuries and symptoms in service, regardless of the contents of the service treatment records, and that the Veteran's reports must be considered.  The rationale for any opinions should also be provided.

The examiner should provide the following opinions:  

a. The examiner should opine whether the Veteran's pes planus of the right foot is a congenital or developmental defect or disease.  [Note: a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating.  VAOPGCPREC 82-90 (1990) (citing Durham v. United States, 214 F.2d 862, 875 (D.C. Circuit 1954)].

b. If it is a congenital or development defect, explain whether it is at least as likely as not (a probability of 50 percent or greater) that there was a superimposed injury or disease in active service that resulted in additional disability.  

c. If it is a disease, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that pes planus of the right foot pre-existed the period of active service which commenced in 1989.

d. If so, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that pre-existing pes planus of the right foot WAS NOT aggravated (i.e., permanently worsened) during the period of active service from 1989 to 1993 or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress.

e.  If a response to c. or d. was negative, is it at least as likely as not that pes planus of the right foot was incurred during active service from 1989 to 1993.  

f. Was the pes planus of the right foot which was noted on the May 1993 entrance examination at least as likely as not (a probability of 50 percent or greater) aggravated (i.e., permanently increased in severity) during that period of service.

g.  If so, was any increase clearly and unmistakably (obviously, manifestly or undebatably) due to the natural progress of the disease.  

h.  Provide an opinion as to whether the Veteran has hallux valgus of the right foot and, if so, whether it at least as likely as not (a probability of 50 percent or greater) began in or is related to active service.  [Page 29 of the January 2012 foot VA examination report is unclear as to whether the Veteran has a hallux valgus disability as the report indicated there was mild hallux valgus, which the examiner did not "consider to be of a pathological degree."]  

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

If the January 2012 examiner is unavailable, another qualified health care professional should provide the opinions.  If the examiner feels that another examination is necessary in order to provide the requested opinions, then an examination should be scheduled.  If the examiner is unable to offer any of the requested opinions, it is essential that he offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

6. The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

7.  Upon completion of the examinations ordered above, review the examination reports to ensure that they address the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

8.  Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

